       Case 1:20-cv-01047-DAD-SAB Document 25 Filed 12/22/20 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   DANA GRAY,                                       )   Case No.: 1:20-cv-01047-DAD-SAB (PC)
                                                      )
12                    Plaintiff,                      )   ORDER DISCHARGING DECEMBER 15, 2020
                                                      )   ORDER TO SHOW CAUSE
13            v.                                      )   (ECF No. 23)
14                                                    )
     A. KHOO, et al.,
                                                      )
15                                                    )
                      Defendants.                     )
16                                                    )
                                                      )
17                                                    )
18            Plaintiff Dana Gray is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983. On December 15, 2020, an order issued requiring Plaintiff to either
20   show cause why this action should not be dismissed for failure to comply with a court order or file a
21   second amended complaint. (ECF No. 23.) On December 21, 2020, Plaintiff filed a second amended
22   complaint. (ECF No. 24.)
23            Accordingly, the order to show cause, filed December 15, 2020, is HEREBY DISCHARGED.
24
25   IT IS SO ORDERED.
26
     Dated:        December 22, 2020
27                                                        UNITED STATES MAGISTRATE JUDGE

28

                                                          1
